
	
		I
		112th CONGRESS
		1st Session
		H. R. 3560
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2011
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain Federal lands in
		  Yuma County, Arizona.
	
	
		1.Short titleThis Act may be cited as the
			 Meers Point Boundary Adjustment
			 Act.
		2.DefinitionsIn this Act:
			(1)Administrative
			 CostsThe term administrative costs refers to any
			 costs necessary to transfer the Federal Land from the United States to the
			 Grantee, such as—
				(A)boundary
			 surveys;
				(B)boundary
			 marking;
				(C)title work;
				(D)closing
			 costs;
				(E)recording fees;
			 and
				(F)Level 1
			 contaminant reports.
				(2)Federal
			 landThe term Federal Land means the land that is
			 owned by the United States and managed cooperatively by the Bureau of
			 Reclamation and the U.S. Fish and Wildlife Service; located within lots 34, 35,
			 37, and 38 in section 13 of Township 5 South, Range 22 West; and identified in
			 the survey as those portions of lots 34, 35, 37, and 38 that are within the
			 boundary of the Imperial National Wildlife Refuge.
			(3)GranteeThe
			 term Grantee means the current landowner or landowners of those
			 properties described in Quit Claim Deeds, dated July 1, 1992, and filed in Yuma
			 County, Arizona at DKT 1816, page 740; DKT 1816, page 748; DKT 1816, page 752;
			 and State of Arizona, State Land Department Special Land Use Permit No.
			 23–113167–17, dated August 27, 2008, and identified in this Act as—
				(A)lot 34, State of
			 Arizona lease lot;
				(B)lot 35;
				(C)lot 37; and
				(D)lot 38.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)SurveyThe
			 term Survey means a survey of Meers Point that shall—
				(A)be conducted by
			 the Secretary, acting through the U.S. Fish and Wildlife Service;
				(B)cover those
			 portions of lots 34, 35, 37, and 38 that are currently within the boundary of
			 the Imperial National Wildlife Refuge; and
				(C)determine the
			 exact acreage and legal description of the Federal Land to be conveyed under
			 this Act.
				3.Conveyance of
			 Federal Land to Grantees
			(a)In
			 generalAfter completion of
			 the survey, the Secretary shall convey to each Grantee by quitclaim deed all
			 right, title, and interest of the United States in and to that Federal Land
			 within each Grantee’s lot.
			(b)Consideration
				(1)Payment of
			 administrative costsAs
			 consideration for the conveyance of the Federal Land under this section, each
			 Grantee shall pay to the Secretary a percentage of the total administrative
			 costs incurred by the United States in an amount that equals the proportion of
			 the acreage conveyed to each Grantee to the total acreage conveyed under
			 subsection (a) to all Grantees. Such consideration shall be paid by a Grantee
			 to the Secretary on or before the date of the conveyance.
				(2)Waiver for
			 StatePayment is hereby waived for any conveyance of Federal Land
			 under this Act to the State of Arizona.
				(c)Release from
			 liabilityEffective on the date of conveyance of Federal Land to
			 a Grantee under this section, the United States shall—
				(1)not be liable for
			 damages arising out of any act, omission, or occurrence relating to the Federal
			 Land conveyed; and
				(2)shall be liable
			 for damages caused by acts of negligence committed by the United States before
			 the date of conveyance, consistent with chapter 171 of title 28, United States
			 Code.
				(d)Grantee
			 discretionThe conveyance of Federal Land in accordance with this
			 Act shall be subject to a Grantee’s compliance with the provisions of this
			 section.
			4.Disposition and
			 use of proceedsAny amounts
			 paid to the Secretary under section 3, shall remain available to the Secretary,
			 without further appropriation until expended, for visitor services and resource
			 protection at Imperial National Wildlife Refuge.
		
